Name: Council Decision (EU) 2015/1420 of 16 March 2015 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, with regard to the adoption of a Recommendation on the implementation of the EU-Ukraine Association Agenda
 Type: Decision
 Subject Matter: European construction;  economic policy;  Europe
 Date Published: 2015-08-22

 22.8.2015 EN Official Journal of the European Union L 221/4 COUNCIL DECISION (EU) 2015/1420 of 16 March 2015 on the position to be taken on behalf of the European Union within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, with regard to the adoption of a Recommendation on the implementation of the EU-Ukraine Association Agenda THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217, in conjunction with Article 218(9) thereof, Having regard to the joint proposal from the European Commission and the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement) was signed on 21 March 2014 and 27 June 2014. (2) Pending its entry into force, the Agreement is being applied provisionally in accordance with Council Decisions 2014/295/EU (2), 2014/668/EU (3) and 2014/691/EU (4). (3) The Parties have agreed on an Association Agenda providing for a list of priorities for their joint work on a sector by sector basis, which will prepare and facilitate the implementation of the Agreement, and will have to be adopted by the Association Council set up under the Agreement. (4) The position to be taken on behalf of the Union in the Association Council on the adoption of the recommendation on the implementation of the EU-Ukraine Association Agenda has to be adopted by the Council, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on the Union's behalf within the Association Council established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, with regard to the implementation of the EU-Ukraine Association Agenda shall be based on the draft Recommendation of the Association Council attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 March 2015. For the Council The President F. MOGHERINI (1) OJ L 161, 29.5.2014, p. 3. (2) Council Decision 2014/295/EU of 17 March 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the Preamble, Article 1, and Titles I, II and VII thereof (OJ L 161, 29.5.2014, p. 1). (3) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (4) Council Decision 2014/691/EU of 29 September 2014 amending Decision 2014/668/EU on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 289, 3.10.2014, p. 1). DRAFT RECOMMENDATION No 2015/ ¦ of on the implementation of the EU-Ukraine Association Agenda THE EU-UKRAINE ASSOCIATION COUNCIL, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part and Ukraine, of the other part, in particular Article 463 thereof, Whereas: (1) Pursuant to Article 463 of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part (1) (the Agreement), the Association Council shall have the power to make appropriate recommendations for the purpose of attaining the objectives therein. (2) Pursuant to Article 476 of the Agreement, the Parties shall take any general or specific measures required to fulfil their obligations under the Agreement. (3) Pending its entry into force, the Agreement is being applied provisionally in accordance with Council Decision 2014/295/EU (2), Council Decision 2014/668/EU (3) and Council Decision 2014/691/EU (4). (4) The Parties have agreed on the text of the Association Agenda which aims to prepare and facilitate the implementation of the Agreement through the creation of a practical framework to realise their overriding objectives of political association and economic integration. (5) The Association Agenda serves the dual purpose of setting out concrete steps towards the fulfilment of the Parties' obligations set out in the Agreement, and of providing a broader framework for further strengthening EU-Ukraine relations in order to involve a significant measure of economic integration and a deepening of political cooperation, in accordance with the overall objective of the Agreement, HAS ADOPTED THE FOLLOWING RECOMMENDATION: Sole Article The Association Council recommends that the Parties implement the EU-Ukraine Association Agenda (5), insofar as such implementation is directed towards the attainment of the objectives of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part. Done at ¦ For the Association Council The President (1) OJ L 161, 29.5.2014, p. 3. (2) Council Decision 2014/295/EU of 17 March 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards the Preamble, Article 1, and Titles I, II and VII thereof (OJ L 161, 29.5.2014, p. 1). (3) Council Decision 2014/668/EU of 23 June 2014 on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 278, 20.9.2014, p. 1). (4) Council Decision 2014/691/EU of 29 September 2014 amending Decision 2014/668/EU on the signing, on behalf of the European Union, and provisional application of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and Ukraine, of the other part, as regards Title III (with the exception of the provisions relating to the treatment of third-country nationals legally employed as workers in the territory of the other Party) and Titles IV, V, VI and VII thereof, as well as the related Annexes and Protocols (OJ L 289, 3.10.2014, p. 1). (5) See document st 6978/15 on http://register.consilium.europa.eu